                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION


ANTWONE LEWIS                                                                     PLAINTIFF
ADC #146994

v.                              No: 5:19-cv-00182 SWW


JAMES PLUMMER, et al.                                                           DEFENDANTS


                                         JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case; the relief

sought is denied.

       DATED this 12th day of September, 2019.


                                                    /s/Susan Webber Wright
                                                    UNITED STATES DISTRICT JUDGE
